Citation Nr: 0121628	
Decision Date: 08/27/01    Archive Date: 09/04/01

DOCKET NO.  97-19 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel

INTRODUCTION

The veteran had active air service from July 1964 to June 
1970, and from September 1990 to October 1990.  He also had 
various periods of active duty training and inactive duty 
training from 1970 to 1992.  

This matter originally came before the Board of Veterans' 
Appeals (Board) from rating decisions of the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied service connection for bilateral 
hearing loss.  The veteran appealed that determination to the 
Board.  

In May 1999, the Board remanded the case to the RO for 
further development.  Subsequently, in a June 2000 decision, 
the Board denied the veteran's claim for service connection 
for bilateral hearing loss.  

Thereafter, the veteran appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In a November 2000 Unopposed Motion, VA requested that the 
Court remand the case to the Board for consideration of the 
claim under the newly enacted Veterans Claims Assistance Act.  
In a December 2000 Order, the Court granted the motion and 
remanded the case to the Board for further consideration.  

The veteran submitted additional evidence directly to the 
Board with a waiver of RO review in accordance with 38 C.F.R. 
§ 20.1304 (2000).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
duty to assist has been met.

2.  The veteran currently has bilateral hearing loss 
disability by VA standards.  

3.  The medical evidence of record establishes that it is at 
least as likely as not that the veteran's bilateral hearing 
loss is causally related to noise exposure in service.  


CONCLUSION OF LAW

Bilateral hearing loss was incurred in service.  38 U.S.C.A. 
§§ 1110, 1131, 5103A, 5107(b) (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.303, 3.385 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As noted in the Introduction above, effective November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); now codified at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107(West Supp 2001) (VCAA).  This law sets forth 
requirements for assisting a claimant in developing the facts 
pertinent to his or her claim.  In the November 2000 Motion, 
it was specified that the case was to be returned to the 
Board for consideration as to whether this law was more 
favorable to the veteran, and whether the requirements of 
VCAA had been substantially complied with by VA.  

The Board specifically finds that this new law is more 
favorable to the veteran.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991) (when a law or regulation changes after 
a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version more favorable to the veteran will apply).  
However, the Board also finds that the enhanced notice and 
duty-to-assist requirements have been substantially complied 
with by VA, and a remand to the RO for further development is 
not necessary.  The Board finds that the veteran was provided 
adequate notice as to the evidence needed to substantiate his 
claim, and the RO has made satisfactory efforts to ensure 
that all relevant evidence has been associated with the 
claims file.  Moreover, the veteran has been provided with 
several VA examinations and the opportunity to present 
testimony at a personal hearing.  As such, the Board 
concludes that the duty to assist has been satisfied, and the 
Board will proceed with its appellate disposition on the 
merits of the claim.  Furthermore, in the instant case, there 
would be no prejudice to the veteran in proceeding due to the 
Board's favorable determination of this appeal.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).   

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease in active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 (2000).  
To establish service connection for a disability, a claimant 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  See 
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden may not be met by 
lay testimony because lay persons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  

The mere fact that an in-service injury was sustained is not 
sufficient; there must also be evidence of a chronic 
disability which resulted from that injury.  If there is no 
evidence of a chronic condition during service, or an 
applicable presumption period, then a showing of continuity 
of symptomatology after service is required to support the 
claim.  38 C.F.R. § 3.303(b) (2000).  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  See Savage v. Gober, 
10 Vet. App. 488, 495-498 (1997).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2000).  

Where a veteran served 90 days or more during a period of war 
and high frequency hearing loss becomes manifest to a degree 
of 10 percent within one year from date of termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West l991 & Supp. 
2001); 38 C.F.R. §§ 3.307, 3.309 (2000).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2000).  
"[W]hen audiometric test results at a veteran's separation 
from service do not meet the regulatory requirements for 
establishing a 'disability' at that time, he or she may 
nevertheless establish service connection for a current 
hearing disability by submitting evidence that the current 
disability is causally related to service."  Hensley v. 
Brown, 5 Vet. App. 155, 160 (1993).  

The veteran's DD Form 214 indicates that his Military 
Occupational Specialty (MOS) was Aerospace Munitions Officer.  
Service medical records show that the veteran had essentially 
normal hearing acuity during his initial period of active 
duty.  Medical examination reports from his service in the 
reserves revealed progressive hearing loss from approximately 
1976.  A March 1976 examination report indicated that the 
veteran had decreased hearing in his right ear.  In September 
1983, it was noted on a Report of Medical History that he had 
a slight loss of hearing in the right ear "due to 
Meniere's."  Audiological examination showed significant 
decrease in hearing in both ears.  High frequency bilateral 
hearing loss was diagnosed.  Upon examination in May 1988, 
the veteran was found to have continued progressive hearing 
loss in both ears.  Separation examination in 1992 revealed 
that he had total hearing loss in both ears and he wore 
hearing aids.  

Upon VA audiological examination in August 1996, the veteran 
reported exposure to excessive noise in the military.  
Moderately severe to profound sensorineural hearing loss in 
the right ear, and profound sensorineural hearing loss in the 
left ear was diagnosed.

At a personal hearing before a hearing officer at the RO in 
September 1997, the veteran testified that he was exposed to 
a significant amount of noise on the flight line during his 
years of active duty when he served as a weapons loading 
officer, and during reserve duty when he served as an 
aircraft maintenance officer.  Furthermore, he had not been 
exposed to any excessive noise in his civilian job as an 
insurance agent which he has held since his discharge from 
active duty in 1970.  

Private medical records from Joe F. Smith, M.D., dated from 
1991 to July 1996, indicate that the veteran was seen in 
August 1991 for complaints of sudden hearing loss in the left 
ear the previous day.  He reported a long history of 
Meniere's disease.  He had poor hearing and wore hearing aids 
for the past several years.  The diagnostic impression was 
that most likely hydrops causing decreased discrimination in 
hearing acuity.  

At a VA ear examination in September 1999, the veteran was 
diagnosed with left-sided profound sensorineural hearing loss 
and right-sided severe to profound sensorineural hearing loss 
secondary to probable Meniere's disease.  

The veteran recently submitted additional private medical 
evidence, to include a May 2001 letter from W. D. McRae, 
M.D..  In this letter, Dr. McRae indicated that he had 
treated the veteran since the late 1970's.  He noted that the 
veteran experienced significant noise exposure during his 
military service and that he had a high frequency hearing 
loss at that time.  Dr. McRae opined that the majority of the 
veteran's hearing deficit was due to the severe noise levels 
generated by the military aircraft that he worked around.  He 
noted that it was well-known that the delayed effect of noise 
exposure was neurosensory hearing loss.  

In a June 2001 follow-up letter, Dr. Smith, stated that the 
veteran had sensorineural hearing loss with noise exposure in 
service.  

The veteran also submitted a June 2001 letter, from G. L. 
Clark, M.D., a Diplomate with the American Board of 
Otolaryngology.  In this letter, Dr. Clark indicated that he 
had treated the veteran in the mid-1970's.  At that time, the 
veteran had significant sensorineural hearing loss in both 
ears.  Dr. Clark opined that the veteran's hearing loss was 
commensurate with military noise exposure which was likely 
"a contributing factor."

The Board finds that the veteran does have current disability 
from hearing loss.  He had been diagnosed to have bilateral, 
severe to profound sensorineural hearing loss.  The Board 
also finds the veteran's statements and testimony regarding 
his exposure to noise in service to be credible.  These 
assertions are further supported by the information contained 
in his DD Form 214 which reflects that the veteran served as 
an Aerospace Munitions Officer.  

The Board further finds that the medical evidence is in 
relative equipoise with regard to whether there is a 
etiological or causal relationship between the veteran's 
current disability and his prior service.  On the negative 
side, the Board notes that there is no indication in the 
available service medical records that this hearing loss was 
incurred or aggravated during a period of active duty or 
active duty for training.  Furthermore, the VA examiner in 
September 1999 attributed the veteran's profound bilateral 
hearing loss to his nonservice-connected Meniere's disease.  
However, on the positive side, there are the recently 
submitted medical opinions of Drs. McRae, Smith and Clark 
that at least some of the veteran's current hearing 
disability is due to his noise exposure in service.  Thus, 
the Board concludes that the evidence is at least in 
equipoise as to a nexus between his current disability and 
his prior service; therefore, the doctrine of reasonable 
doubt is applicable.  Consequently, service connection for 
bilateral hearing loss is warranted.  



ORDER

Service connection for bilateral hearing loss is granted.



		
	SANDRA L. SMITH
	Acting Member, Board of Veterans' Appeals

 


